EMPLOYMENT AGREEMENT

 

This Employment Agreement ("Agreement") is made and entered into effective as of
March 4, 2013 by and between REVEN HOUSING REIT, INC., a Colorado corporation
(the "Company"), and CHAD CARPENTER (hereinafter, the "Executive").

 

 

W I T N E S S E T H:

 

WHEREAS, commencing on July 2, 2012, the Executive became employed as the Chief
Executive Officer of the Company;

 

WHEREAS, the Executive possesses intimate knowledge of the business and affairs
of the Company, its policies, methods and personnel;

 

WHEREAS, the Board of Directors of the Company (the “Board”) recognizes that the
Executive has contributed to the growth and success of the Company, and desires
to assure the Company of the Executive's continued employment and to compensate
him therefor;

 

WHEREAS, the Board has determined that this Agreement will reinforce and
encourage the Executive's continued attention and dedication to the Company; and

 

WHEREAS, the Executive is willing to make his services available to the Company
and on the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and the Executive
hereby agree as follows:

 

1. Definitions. When used in this Agreement, the following terms shall have the
following meanings:

 

(a) “Accrued Obligations” means:

 

(i) all accrued but unpaid Base Salary through the end of the Term of
Employment;

 

(ii) any unpaid or unreimbursed expenses incurred in accordance with Company
policy, including amounts due under Section 5(a) hereof, to the extent incurred
during the Term of Employment;

 

(iii) any accrued but unpaid benefits provided under the Company’s employee
benefit plans, subject to and in accordance with the terms of those plans;

 

(iv) any unpaid Bonus in respect to any completed fiscal year that has ended on
or prior to the end of the Term of Employment; and

 

(v) rights to indemnification by virtue of the Executive’s position as an
officer or director of the Company or its subsidiaries and the benefits under
any directors’ and officers’ liability insurance policy maintained by the
Company, in accordance with its terms thereof.

 



 

 

 

 

(b) “Affiliate” means any entity that controls, is controlled by, or is under
common control with, the Company. For the purposes of this definition, the terms
“controls,” “is controlled by” or “under common control with” mean possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of a Person whether through the ownership of voting
securities, by contract or otherwise. In the event that any entity is deemed to
be an Affiliate under this definition, such entity shall not be deemed to be an
Affiliate for any other purposes other then as set forth in this Agreement.

 

(c) “Base Salary” means the salary provided for in Section 4(a) hereof or any
increased salary granted to Executive pursuant to Section 4(a) hereof.

 

(d) “Beneficial Ownership” shall have the meaning ascribed to such term in Rule
13d-3 promulgated under the Securities Exchange Act of 1934, as amended.

 

(e) “Bonus” means any bonus payable to the Executive pursuant to Section 4(b)
hereof.

 

(f) “Bonus Period” means the each period for which a Bonus is payable. Unless
otherwise specified by the Board, the Bonus Period shall be the calendar year

 

(g) “Cause” means:

 

(i) a conviction of the Executive of a felony,; or

 

(ii) willful misconduct or gross negligence by the Executive resulting, in
either case, in material economic harm to the Company of any of Related
Entities; or

 

(iii) fraud, embezzlement, theft or dishonesty of a material nature by the
Executive against the Company or any Related Entity, or a willful disclosure of
material trade secrets or other material confidential information related to the
business of the Company resulting, in any case, in material economic harm to the
Company or any Related Entity; or

 

(iv) a willful material breach by the Executive of this Agreement resulting in
material economic harm to the Company of any of Related Entities.

 

An act or failure to act shall not be “willful” if (i) done by the Executive in
good faith or (ii) the Executive reasonably believed that such action or
inaction was in the best interests of the Company and the Related Entities.

 

(h) “Change in Control” means the occurrence of any of the following:

 

(i) any one Person, or more than one Person acting as a group, acquires
ownership of equity securities of the Company that, together with equity
securities held by such Person or group, constitutes more than forty percent
(40%) of the total fair market value or total voting power of the then
outstanding equity securities of the Company entitled to vote in the election of
directors of the Company; provided, however, that if any one Person, or more
than one Person acting as a group, is considered to own more than forty percent
(40%) of the total fair market value or total voting power of the then
outstanding equity securities of the Company, the acquisition of additional
equity securities by the same Person or Persons will not be considered a Change
in Control under this Plan;

 



2

 

 

 

(ii) during any period of two (2) consecutive years (not including any period
prior to the Commencement Date) individuals who constitute the Board on the
Commencement Date (the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board; provided, however, that any individual becoming a
director subsequent to the Commencement Date whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

 

(iii) consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each a “Business Combination”), in
each case, unless, following such Business Combination, all or substantially all
of the Persons who were the Beneficial Owners, respectively, of the outstanding
Common Stock and outstanding voting securities of the Company immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
fifty percent (50%) of the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the outstanding Common Stock
and outstanding voting securities of the Company, as the case may be.

 

Notwithstanding the foregoing, a Change of Control shall not be deemed to have
occurred for purposes of this Agreement as the result of the issuance by the
Company or any of its subsidiaries of any equity securities or securities
convertible into equity securities for cash or property so long as such
securities are issued by the Company other than in connection with a transaction
that would result in a Change of Control pursuant to this Agreement.

 

(i) “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended from time to time.

 

(j) “Code” means the Internal Revenue Code of 1986, as amended.

 

(k) “Commencement Date” means March 4, 2013.

 



3

 



 

(l) “Common Stock” means the common stock of the Company, par value $.001 per
share.

 

(m) “Confidential Information” means all trade secrets and information disclosed
to the Executive or known by the Executive as a consequence of or through the
unique position of his employment with the Company or any of its Affiliates
(including information conceived, originated, discovered or developed by the
Executive and information acquired by the Company or any of its Affiliates from
others) prior to or after the date hereof, and not generally or publicly known
(other than as a result of unauthorized disclosure by the Executive), about the
Company or any or its Affiliates or its business. Confidential Information
includes, but is not limited to, inventions, trade secrets, works of authorship,
developmental or experimental work, know-how, data, financial information and
forecasts, product plans, marketing plans and strategies, customer lists and
confidential or proprietary contractual obligations and terms thereof, relating
to the Company or any Affiliates, including, but not limited to, financial
statements, financial projections, business plans, listings and confidential or
proprietary contractual obligations and terms thereof, and components of
intellectual property of the Company or any Affiliate.

 

(n) “Disability” means the inability of the Executive to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months.

 

(o) “Equity Awards” means any stock options, restricted stock, restricted stock
units, stock appreciation rights, phantom stock or other equity based awards
granted by the Company or any of its Affiliates to the Executive.

 

(p) “Expiration Date” means the date on which the Term of Employment, including
any renewals thereof under Section 3(b), shall expire.

 

(q) “Good Reason” means the occurrence of any of the following: (i) a material
diminution in the Executive’s base compensation; (ii) a material diminution in
the Executive’s authority, duties, or responsibilities; (iii) a material
diminution in the authority, duties, or responsibilities of the supervisor to
whom the Executive is required to report, including a requirement that the
Executive report to a corporate officer or Executive instead of reporting
directly to the Board; (iv) a material change in the geographic location at
which the Executive must perform the services under this Agreement; or (v) any
other action or inaction that constitutes a material breach by the Company of
this Agreement. For purposes of this Agreement, Good Reason shall not be deemed
to exist unless the Executive’s termination of employment for Good Reason occurs
within one hundred and eighty (180) days following the initial existence of one
of the conditions specified in clauses (i) through (v) above, the Executive
provides the Company with written notice of the existence of such condition
within sixty (60) days after the initial existence of the condition, and the
Company fails to remedy the condition within thirty (30) days after its receipt
of such notice.

 

(r) “Group” shall have the meaning ascribed to such term in Section 13(d) of the
Securities Exchange Act of 1934.

 



4

 

 

 

(s) “Person” shall have the meaning ascribed to such term in Section 3(a)(9) of
the Securities Exchange Act of 1934 and used in Sections 13(d) and 14(d)
thereof.

 

(t) “Restricted Period” shall be the Term of Employment and the two (2) year
period immediately following termination of the Term of Employment.

 

(u) “Severance Amount” shall mean an amount equal to two (2) times the sum of
(A) the Executive’s annual Base Salary as in effect immediately prior to the
Termination Date and (B) the Executive’s Target Bonus for the Bonus Period in
which termination occurs.

 

(v) “Severance Term” means the two (2) year period following the date on which
the Term of Employment ends.

 

(w) “Target Bonus” means the target annual incentive award opportunity for the
applicable Bonus Period.

 

(x) “Term of Employment” means the period during which the Executive shall be
employed by the Company pursuant to the terms of this Agreement.

 

(y) “Termination Date” means the date on which the Term of Employment ends.

 

(z) “Termination Payment” means an amount equal to the greater of one percent
(1%) of the equity value of the Company upon written notice to the Executive of
such termination or $2,000,000.00, less any gross amounts received and/or
realized by the Executive in respect of any Equity Awards that are granted to
him during the Term of Employment including, without limitation, any amounts
received as a result of cashing out of stock options under Section 6(i)(vi) of
this Agreement.

 

(aa) “Termination Year Bonus” means Bonus payable under Section 4(b) hereof for
the Bonus Period in which the Executive’s employment with the Company terminates
for any reason.

 

2. Employment; Board Member.

 

(a) Employment and Term. The Company hereby agrees to employ the Executive and
the Executive hereby agrees to enter into the employ of the Company during the
Term of Employment on the terms and conditions set forth herein.

 

(b) Duties of Executive. During the Term of Employment, the Executive shall be
employed and serve as the Chief Executive Officer of the Company (the “CEO”),
reporting directly to the Company’s Board of Directors with such authority,
duties and responsibilities as are commensurate with such position. The
Executive shall faithfully and diligently perform all services as may be
assigned to him by the Board (provided that, such services shall not materially
differ from the services currently provided by the Executive), and shall
exercise such power and authority as may from time to time be delegated to him
by the Board. The Executive shall devote his full business time, attention and
efforts to the performance of his duties under this Agreement, render such
services to the best of his ability, and use his reasonable best efforts to
promote the interests of the Company. The Executive shall not engage in any
other business relating to acquiring rented single family or multi-family
housing, and portfolios in connection therewith, during the Term of Employment,
including, without limitation, any activity that (i) conflicts with the
interests of the Company or its subsidiaries, (ii) interferes with the proper
and efficient performance of his duties for the Company, or (iii) interferes
with the exercise of his judgment in the Company’s best interests.
Notwithstanding the foregoing or any other provision of this Agreement, it shall
not be a breach or violation of this Agreement for the Executive to (x) serve on
corporate, civic, educational or charitable boards or committees, (y) deliver
lectures, fulfill speaking engagements or teach at educational institutions, or
(z) manage personal investments, continue Managing the Western Residential
Opportunity Fund and operate Reven Capital and its subsidiaries, so long as such
activities do not significantly interfere with or significantly detract from the
performance of the Executive’s responsibilities to the Company in accordance
with this Agreement.

 



5

 

 

 

(c) Board Position. During the Term of Employment, the Executive will serve as a
member of the Board and shall serve as the Chairman of the Board.

 

3. Term.

(a) Initial Term. The initial Term of Employment under this Agreement, and the
employment of the Executive hereunder, shall commence on the Commencement Date
and shall expire on the fifth (5th) anniversary of the Commencement Date, unless
sooner terminated in accordance with Section 6 hereof (the “Initial Term”).

 

b) Renewal Terms. At the end of the Initial Term, the Term of Employment
automatically shall renew for successive two (2) year terms (subject to earlier
termination as provided in Section 6 hereof), unless the Company or the
Executive delivers written notice to the other at least three (3) months prior
to the Expiration Date of its or his election not to renew the Term of
Employment.

 

4. Compensation.

 

(a) Base Salary. Effective as of the date on which the Company has received at
least ten million ($10,000,000) of capital, net of taxes and expenses, the
Executive shall begin receiving a Base Salary at the annual rate of $240,000
during the Term of Employment, with such Base Salary payable in installments
consistent with the Company's normal payroll schedule, subject to applicable
withholding and other taxes. The Base Salary shall be reviewed, at least
annually, for merit increases and may, by action and in the discretion of the
Compensation Committee of the Board, be increased at any time or from time to
time, but may not be decreased from the then current Base Salary. In addition,
on each anniversary of the Commencement Date of this Agreement, the Compensation
Committee shall undertake a compensation review of comparable public companies
in order to determine the amount of any such increases to the Executive’s Base
Salary based on competitive compensation of CEOs at such comparable public
companies, which amount should be consistent with at least the fiftieth (50%)
percentile of such comparable compensation.

 

 



6

 

 

 

 

(b) Bonuses.

 

(i) During the Term of Employment, the Executive shall participate in the
Company’s annual incentive compensation plan, program and/or arrangements
applicable to senior-level executives as established and modified from time to
time by the Compensation Committee of the Board in its sole discretion. During
the Term of Employment, the Executive shall have a threshold bonus opportunity
under such plan or program equal to 50% of his current Base Salary, a target
bonus opportunity (the “Target Bonus”) under such plan or program equal to 100%
of his current Base Salary, and a maximum bonus under such plan or program equal
to 200% of his current Base Salary, in each case based on satisfaction of
performance criteria to be established by the Compensation Committee of the
Board within the first 3 months of each fiscal year of the Company that begins
during the Term of Employment. Payment of annual incentive compensation awards
shall be made in the same manner and at the same time that other senior-level
executives receive their annual incentive compensation awards.

 

(ii) Any Bonus, including without limitation any Termination Year Bonus payable
under Section 6 hereof, earned for any calendar year shall be paid in the
immediately following calendar year, as soon as practicable after the audited
financial statements for the Company for the year for which the Bonus is earned
have been released and the Committee has certified that the Bonus has been
earned.

 

(iii) For the bonus period in which the Executive’s employment with the Company
terminates for any reason other than by the Company for Cause under Section 6(b)
hereof, the Company shall pay the Executive a pro rata portion (based upon the
period ending on the date on which the Executive’s employment with the Company
terminates) of the bonus otherwise payable under Section 4(b)(1) for the bonus
period in which such termination of employment occurs; provided, however, that
(A) the bonus period shall be deemed to end on the last day of the fiscal
quarter of the Company in which the Executive’s employment so terminates, and
(B) the business criteria used to determine the bonus for this short bonus
period shall be annualized and shall be determined based upon unaudited
financial information prepared in accordance with generally accepted accounting
principles, applied consistently with prior periods, and reviewed and approved
by the Compensation Committee of the Board..

 

(iv) The Executive shall receive such additional bonuses, if any, as the
Compensation Committee may in its sole and absolute discretion determine.

 

5. Expense Reimbursement and Other Benefits.

 

(a) Reimbursement of Expenses. Upon the submission of proper substantiation by
the Executive, and subject to such rules and guidelines as the Company may from
time to time adopt with respect to the reimbursement of expenses of executive
personnel, the Company shall reimburse the Executive for all reasonable expenses
actually paid or incurred by the Executive during the Term of Employment in the
course of and pursuant to the business of the Company. The Executive shall
account to the Company in writing for all expenses for which reimbursement is
sought and shall supply to the Company copies of all relevant invoices, receipts
or other evidence reasonably requested by the Company. In addition, the Company
acknowledges that certain expenses have been incurred for due diligence and
costs associated with the acquisition, start up, operations and investments
including due diligence costs, deposits and capital to close investments for the
benefit of the Company, as well as legal expenses associated in the drafting and
negotiation of this Agreement (collectively, the “Start Up Expenses”). The
Company has reimbursed the Executive for those actual expenses incurred as a
result of the previous sentence. In addition, if any additional Start Up
Expenses are incurred by the Executive during the Term of Employment, the
Company agrees to reimburse the Executive for such actual expenses incurred
within thirty (30) days of the date on which the Executive submits copies of all
relevant invoices, receipts or other evidence reasonably requested by the
Company.

 



7

 

 

 

(b) Compensation/Benefit Programs. During the Term of Employment, the Executive
shall be entitled to participate in all directors & officers, medical, dental,
hospitalization, accidental death and dismemberment, disability, travel and life
insurance plans (collectively, the “Welfare Plans”), and any and all other plans
as are presently and hereinafter offered by the Company to its executive
personnel, including savings, pension, profit-sharing and deferred compensation
plans, subject to the general eligibility and participation provisions set forth
in such plans. The Company shall pay for the premiums on behalf of the Executive
with respect to his participation in the Company’s Welfare Plans.

 

(c) Working Facilities. During the Term of Employment, the Company shall furnish
the Executive with an office, secretarial help and such other facilities and
services suitable to his position and adequate for the performance of his duties
hereunder.

 

(d) Equity Awards. During the Term of Employment, the Executive shall be
eligible to be granted Equity Awards under (and therefore subject to all terms
and conditions of) the Reven Housing REIT, Inc. 2012 Incentive Compensation
Plan, as may be amended from time to time (the “Equity Plan”) or such other
plans or programs as the Company may from time to time adopt, and subject to all
rules of regulation of the Securities and Exchange Commission applicable
thereto. The number and type of Equity Awards, and the terms and conditions
thereof, shall be determined by the Compensation Committee of the Board, in its
discretion and pursuant to the Equity Plan or the plan or arrangement pursuant
to which they are granted.

 

(e) Other Benefits. The Executive shall be entitled to four (4) weeks of paid
vacation each calendar year during the Term of Employment, to be taken at such
times as the Executive and the Company shall mutually determine and provided
that no vacation time shall significantly interfere with the duties required to
be rendered by the Executive hereunder. Any vacation time not taken by Executive
during any calendar year may be carried forward into the succeeding calendar
years, provided, however, that in no event shall the amount of vacation accrued
be more than eight (8) weeks during any calendar year. The Executive shall
receive such additional benefits, if any, as the Board shall from time to time
determine.

 

6. Termination.

 

(a) General. The Term of Employment shall terminate upon the earliest to occur
of (i) the Executive’s death, (ii) a termination by the Company by reason of the
Executive’s Disability, (iii) a termination by the Company with or without
Cause, or (iv) a termination by Executive with or without Good Reason. Upon any
termination of Executive’s employment for any reason, except as may otherwise be
requested by the Company in writing and agreed upon in writing by Executive, the
Executive shall resign from any and all directorships, committee memberships or
any other positions Executive holds with the Company or any of its subsidiaries.
In no event shall the Executive, in his position as a member of the Board, have
a vote on any determination to be made on behalf of the Company to terminate his
employment.

 



8

 

 

 

(b) Termination By Company for Cause. The Company shall at all times have the
right, upon written notice to the Executive, to terminate the Term of
Employment, for Cause. In no event shall a termination of the Executive’s
employment for Cause occur unless the Company gives written notice to the
Executive in accordance with this Agreement stating with reasonable specificity
the events or actions that constitute Cause and providing the Executive with an
opportunity to cure (if curable) within a reasonable period of time. Cause shall
in no event be deemed to exist except upon a decision made by the Board, at a
meeting, duly called and noticed, to which the Executive (and the Executive’s
counsel) shall be invited upon proper notice. For purposes of this Section 6(b),
any good faith determination by the Board of Cause shall be binding and
conclusive on all interested parties. In the event that the Term of Employment
is terminated by the Company for Cause, Executive shall be entitled only to the
Accrued Obligations.

 

(c) Disability. The Company shall have the option, in accordance with applicable
law, to terminate the Term of Employment upon written notice to the Executive,
at any time during which the Executive is suffering from a Disability. In the
event that the Term of Employment is terminated due to the Executive’s
Disability, the Executive shall be entitled to:

 

(i) the Accrued Obligations, payable as and when those amounts would have been
payable had the Term of Employment not ended; and

 

(ii) the Termination Year Bonus, payable as and when those amounts would have
been payable had the Term of Employment not ended.

 

(d) Death. In the event that the Term of Employment is terminated due to the
Executive’s death, the Executive shall be entitled to:

 

(i) the Accrued Obligations, payable as and when those amounts would have been
payable had the Term of Employment not ended; and

 

(ii) the Termination Year Bonus, payable as and when those amounts would have
been payable had the Term of Employment not ended.

 

(e) Termination Without Cause. The Company may terminate the Term of Employment
at any time without Cause, by written notice to the Executive not less than
sixty (60) days prior to the effective date of such termination. In the event
that the Term of Employment is terminated by the Company without Cause (other
than due to the Executive’s death or Disability) the Executive shall be entitled
to:

 

(i) The Accrued Obligations, payable as and when those amounts would have been
payable had the Term of Employment not ended;

 



9

 

 

 

(ii) the Termination Year Bonus, payable as and when those amounts would have
been payable had the Term of Employment not ended;

 

(iii) The Severance Amount, payable on a pro-rata basis (determined by dividing
the Severance Amount by the number of complete pay periods that end within the
Severance Term) over the Severance Term at the same time as the Base Salary
would have been payable if the Executive’s employment had not terminated;

 

(iv) A lump-sum payment equal to the Termination Payment, payable on the
thirtieth (30th) day immediately following the Termination Date; and

 

(v) Continuation of the health benefits provided to Executive and his covered
dependents under the Company health plans as in effect from time to time after
the date of such termination at the same cost applicable to active employees
until the earlier of: (A) the eighteen (18) month anniversary of the Termination
Date, or (B) the date the Executive commences employment with any Person and,
thus, is eligible for health insurance benefits; provided, however, that as a
condition of continuation of such benefits, the Company may require the
Executive to elect to continue his health insurance pursuant to COBRA.

 

(f) Termination by Executive for Good Reason. The Executive may terminate the
Term of Employment for Good Reason upon written notice to the Company if all of
the requirements for a Good Reason set forth in Section 1(q) hereof have been
met, and the Executive shall be entitled to the same payments and benefits as
provided in Section 6(e) above for a termination without Cause.

 

(g) Termination by Executive Without Good Reason. The Executive may terminate
his employment without Good Reason by providing the Company sixty (60) days’
written notice of such termination. In the event of a termination of employment
by the Executive under this Section 6(g), the Executive shall be entitled only
to the Accrued Obligations. In the event of termination of the Executive’s
employment under this Section 6(g), the Company may, in its sole and absolute
discretion, by written notice, accelerate such date of termination and still
have it treated as a termination without Good Reason.

 

(h) Termination Upon Expiration Date. In the event that Executive’s employment
with the Company terminates upon the expiration of the Term of Employment, the
Executive shall be entitled to the Accrued Obligations. In addition, if the Term
of Employment terminates either because the Company refused to extend the Term
of Employment without Cause (and other than by reason of the Executive’s
Disability), the Executive refused to extend the Term for Good Reason,] the
Executive shall be entitled to the same payments and benefits as provided in
Section 6(e) above for a termination without Cause.

 

(i) Change in Control of the Company. If the Executive’s employment is
terminated by the Company without Cause or by the Executive for Good Reason
during the eighteen (18) month period immediately following the Change in
Control, then in lieu of any amounts otherwise payable under 6(e), or 6(f)
hereof, the Executive shall be entitled to:

 

(i) The Accrued Obligations, payable as and when those amounts would have been
payable had the Term of Employment not ended;

 



10

 

 

 

(ii) the Termination Year Bonus, payable as and when those amounts would have
been payable had the Term of Employment not ended;

 

(iii) A lump-sum payment equal to the Severance Amount, payable on the thirtieth
(30th) day immediately following the Termination Date;

 

(iv) A lump-sum payment equal to the Termination Payment, payable on the
thirtieth (30th) day immediately following the Termination Date;

 

(v) Continuation of the health benefits provided to Executive and his covered
dependants under the Company health plans as in effect from time to time after
the date of such termination at the same cost applicable to active employees
until the earlier of: (A) the eighteen (18) month anniversary of the Termination
Date, or (B) the date Executive commences employment with any Person and, thus,
is eligible for health insurance benefits; provided, however, that as a
condition of continuation of such benefits, the Company may require the
Executive to elect to continue his health insurance pursuant to COBRA; and

 

(vi) All stock options previously granted to the Executive that remain
outstanding immediately prior to the effective date of a Change in Control shall
become fully vested and exercisable upon the occurrence of such Change in
Control and shall remain exercisable for a period of two (2) years thereafter
regardless of whether Executive continues to be employed by the Company. If,
upon the Change in Control, the Company is not a publicly traded corporation,
the stock options shall be cancelled and, in exchange, the Company shall pay to
the Executive, in full settlement of all rights with respect to the stock
options, an aggregate amount in cash equal to the fair market value of a share
of the Company’s Common Stock on the date the Change in Control minus the per
share exercise price for the stock options, times the number of shares to which
the stock options have not been exercised at the time of the Change in Control.
Such cash payment shall be made within thirty (30) days of the effective date of
the Change in Control.

 

(j) Release. Any payments due to Executive under this Article 6 (other than the
Accrued Obligations or on any payments due on account of the Executive’s death)
shall be conditioned upon Executive’s execution of a general release of claims
in the form attached hereto as Exhibit A (subject to such modifications as the
Company reasonably may request) that becomes irrevocable within thirty (30) days
of the Termination Date. If the foregoing release is executed and delivered and
no longer subject to revocation as provided in the preceding sentence, then the
following shall apply:

 

(i) To the extent any such cash payment or continuing benefit to be provided is
not “deferred compensation” for purposes of Section 409A, then such payment or
benefit shall commence upon the first scheduled payment date immediately after
the date the release is executed and no longer subject to revocation (the
“Release Effective Date”). The first such cash payment shall include payment of
all amounts that otherwise would have been due prior to the Release Effective
Date under the terms of this Agreement had such payments commenced immediately
upon the Termination Date, and any payments made thereafter shall continue as
provided herein. The delayed benefits shall in any event expire at the time such
benefits would have expired had such benefits commenced immediately following
the Executive’s Date.

 



11

 



 

(ii) To the extent any such cash payment or continuing benefit to be provided is
“deferred compensation” for purposes of Section 409A of the Code, then such
payments or benefits shall be made or commence upon the sixtieth (60) day
following the Termination Date. The first such cash payment shall include
payment of all amounts that otherwise would have been due prior thereto under
the terms of this Agreement had such payments commenced immediately upon the
Termination Date, and any payments made thereafter shall continue as provided
herein. The delayed benefits shall in any event expire at the time such benefits
would have expired had such benefits commenced immediately following the
Termination Date.

 

The Company shall provide that Executive may continue to participate in any
benefits delayed pursuant to this Section 6(j) during the period of such delay,
provided that the Executive shall bear the full cost of such benefits during
such delay period. Upon the date such benefits would otherwise commence pursuant
to this Section 6(j), the Company may reimburse the Executive the Company’s
share of the cost of such benefits, to the extent that such costs otherwise
would have been paid by the Company or to the extent that such benefits
otherwise would have been provided by the Company at no cost to the Executive,
in each case had such benefits commenced immediately upon the Executive’s
Termination Date. Any remaining benefits shall be reimbursed or provided by the
Company in accordance with the schedule and procedures specified herein.

 

(k) Cooperation. Following the Term of Employment, the Executive shall give his
assistance and cooperation willingly, upon reasonable advance notice with due
consideration for his other business or personal commitments, in any matter
relating to his position with the Company, or his expertise or experience as the
Company may reasonably request, including his attendance and truthful testimony
where deemed appropriate by the Company, with respect to any investigation or
the Company’s defense or prosecution of any existing or future claims or
litigations or other proceedings relating to matters in which he was involved or
potentially had knowledge by virtue of his employment with the Company. In no
event shall his cooperation materially interfere with his services for a
subsequent employer or other similar service recipient. To the extent permitted
by law, the Company agrees that (i) it shall promptly reimburse the Executive
for his reasonable and documented expenses in connection with his rendering
assistance and/or cooperation under this Section 6(l) upon his presentation of
documentation for such expenses and (ii) the Executive shall be reasonably
compensated for any continued material services as required under this Section
6(l).

 

(l) Return of Company Property. Following the Termination Date, the Executive or
his personal representative shall return all Company property in his possession,
including but not limited to all desk top computer equipment (hardware and
software), telephones, facsimile machines, palm pilots and other communication
devices, credit cards, office keys, security access cards, badges,
identification cards and all copies (including drafts) of any documentation or
information (however stored) relating to the business of the Company, its
customers and clients or its prospective customers and clients (provided that
the Executive may retain any cell or smart phone, laptop or iPad including all
copies the addresses contained in his rolodex, palm pilot, PDA or similar
device).

 

 

12

 



 

7. Restrictive Covenants.

 

(a) Nonsolicitation of Employees and Certain Other Third Parties. At all times
during the Restricted Period, the Executive shall not, directly or indirectly,
for himself or for any other Person, firm, corporation, partnership, association
or other entity (i) employ or attempt to employ or enter into any contractual
arrangement with any employee, consultant or independent contractor performing
services for the Company, or any Affiliate, unless such employee, consultant or
independent contractor, has not been employed or engaged by the Company for a
period in excess of six (6) months, and/or (ii) call on, solicit, or engage in
business with, any of the actual or targeted prospective customers or clients of
the Company or any Affiliate on behalf of any Person in connection with any
Competitive Activity, nor shall the Executive make known the names and addresses
of such actual or targeted prospective customers or clients, or any information
relating in any manner to the trade or business relationships of the Company or
any Affiliates with such customers or clients, other than in connection with the
performance of the Executive’s duties under this Agreement, and/or (iii)
persuade or encourage or attempt to persuade or encourage any Persons with whom
the Company or any Affiliate does business or has some business relationship to
cease doing business or to terminate its business relationship with the Company
or any Affiliate or to engage in any Competitive Activity on its own or with any
competitor of the Company or any Affiliate.

 

(b) Confidential Information. The Executive shall not at any time divulge,
communicate, use to the detriment of the Company or any Affiliate or for the
benefit of any other Person or Persons, or misuse in any way, any Confidential
Information pertaining to the business of the Company. Any Confidential
Information or data now or hereafter acquired by the Executive with respect to
the business of the Company or any Affiliate (which shall include, but not be
limited to, information concerning the Company's or any Affiliate’s financial
condition, prospects, technology, customers, suppliers, sources of leads and
methods of doing business) shall be deemed a valuable, special and unique asset
of the Company and its Affiliates that is received by the Executive in
confidence and as a fiduciary, and the Executive shall remain a fiduciary to the
Company and its Affiliates with respect to all of such information.
Notwithstanding the foregoing, nothing herein shall be deemed to restrict the
Executive from disclosing Confidential Information as required to perform his
duties under this Agreement or to the extent required by law. If any Person or
authority makes a demand on the Executive purporting to legally compel him to
divulge any Confidential Information, the Executive immediately shall give
notice of the demand to the Company so that the Company may first assess whether
to challenge the demand prior to the Executive’s divulging of such Confidential
Information. The Executive shall not divulge such Confidential Information until
the Company either has concluded not to challenge the demand, or has exhausted
its challenge, including appeals, if any. The Executive shall deliver promptly
to the Company, upon termination of his employment with the Company, all
memoranda, notes, records, reports, manuals, drawings, designs, computer files
in any media and other documents (and all copies thereof) containing such
Confidential Information.

 



13

 

 

 

(c) Ownership of Developments. All processes, concepts, techniques, inventions
and works of authorship, including new contributions, improvements, formats,
packages, programs, systems, machines, compositions of matter manufactured,
developments, applications and discoveries, and all copyrights, patents, trade
secrets, or other intellectual property rights associated therewith conceived,
invented, made, developed or created by the Executive during the Term of
Employment either during the course of performing work for the Company or its
Affiliates, or their clients, or which are related in any manner to the business
(commercial or experimental) of the Company or its Affiliates or their clients
(collectively, the “Work Product”) shall belong exclusively to the Company and
its Affiliates and shall, to the extent possible, be considered a work made by
the Executive for hire for the Company and its Affiliates within the meaning of
Title 17 of the United States Code. To the extent the Work Product may not be
considered work made by the Executive for hire for the Company and its
Affiliates, the Executive agrees to assign, and automatically assign at the time
of creation of the Work Product, without any requirement of further
consideration, any right, title, or interest the Executive may have in such Work
Product. Upon the request of the Company, the Executive shall take such further
actions, including execution and delivery of instruments of conveyance, as may
be appropriate to give full and proper effect to such assignment. The Executive
shall further: (i) promptly disclose the Work Product to the Company; (ii)
assign to the Company or its assignee, without additional compensation, all
patent or other rights to such Work Product for the United States and foreign
countries; (iii) sign all papers necessary to carry out the foregoing; and (iv)
give testimony in support of his inventions, all at the sole cost and expense of
the Company. In addition, the Executive agrees that all Work Product which the
Executive makes, conceives, reduces to practice or develops (in whole or in
part, either alone or jointly with others) during his employment shall be the
sole property of the Company to the maximum extent permitted by Section 2870 of
the California Labor Code, and hereby assigns such Work Product and all rights
therein to the Company.  No assignment in this Agreement shall extend to
inventions, the assignment of which is prohibited by Labor Code Section 2870. 
The Company shall be the sole owner of all rights in connection therewith.  The
Executive has reviewed the notification on Exhibit B and agree that his
signature acknowledges receipt of the notification.

  

(d) Books and Records. All books, records, and accounts relating in any manner
to the customers or clients of the Company or its Affiliates, whether prepared
by the Executive or otherwise coming into the Executive's possession, shall be
the exclusive property of the Company and its Affiliates and shall be returned
immediately to the Company on termination of the Executive's employment
hereunder or on the Company's request at any time.

 

(e) Acknowledgment by Executive. The Executive acknowledges and confirms that
the restrictive covenants contained in this Section 7 (including without
limitation the length of the term of the provisions of this Section 7) are
reasonably necessary to protect the legitimate business interests of the Company
and its Affiliates, and are not overbroad, overlong, or unfair and are not the
result of overreaching, duress or coercion of any kind. The Executive further
acknowledges and confirms that the compensation payable to the Executive under
this Agreement is in consideration for the duties and obligations of the
Executive hereunder, including the restrictive covenants contained in this
Section 7, and that such compensation is sufficient, fair and reasonable. The
Executive further acknowledges and confirms that his full, uninhibited and
faithful observance of each of the covenants contained in this Section 7 will
not cause him any undue hardship, financial or otherwise, and that enforcement
of each of the covenants contained herein will not impair his ability to obtain
employment commensurate with his abilities and on terms fully acceptable to him
or otherwise to obtain income required for the comfortable support of him and
his family and the satisfaction of the needs of his creditors. The Executive
acknowledges and confirms that his special knowledge of the business of the
Company and its Affiliates is such as would cause the Company and its Affiliates
serious injury or loss if he were to use such ability and knowledge to the
benefit of a competitor or were to compete with the Company or its Affiliates in
violation of the terms of this Section 7. The Executive further acknowledges
that the restrictions contained in this Section 7 are intended to be, and shall
be, for the benefit of and shall be enforceable by, the Company’s successors and
assigns. The Executive expressly agrees that upon any breach or violation of the
provisions of this Section 7, the Company shall be entitled, as a matter of
right, in addition to any other rights or remedies it may have, to (i) temporary
and/or permanent injunctive relief in any court of competent jurisdiction as
described in Section 7(i) hereof, and (ii) such damages as are provided at law
or in equity. The existence of any claim or cause of action against the Company
or its Affiliates, whether predicated upon this Agreement or otherwise, shall
not constitute a defense to the enforcement of the restrictions contained in
this Section 7.

 



14

 

 

 

(f) Reformation by Court. In the event that a court of competent jurisdiction
shall determine that any provision of this Article 7 is invalid or more
restrictive than permitted under the governing law of such jurisdiction, then
only as to enforcement of this Article 7 within the jurisdiction of such court,
such provision shall be interpreted or reformed and enforced as if it provided
for the maximum restriction permitted under such governing law.

 

(g) Extension of Time. If the Executive shall be in violation of any provision
of this Section 7, then each time limitation set forth in this Section 7 shall
be extended for a period of time equal to the period of time during which such
violation or violations occur. If the Company or any its Affiliate seeks
injunctive relief from such violation in any court, then the covenants set forth
in this Section 7 shall be extended for a period of time equal to the pendency
of such proceeding including all appeals by the Executive.

 

(h) Injunction. It is recognized and hereby acknowledged by the parties hereto
that a breach by the Executive of any of the covenants contained in Section 7 of
this Agreement will cause irreparable harm and damage to the Company, and its
Affiliates, the monetary amount of which may be virtually impossible to
ascertain. As a result, the Executive recognizes and hereby acknowledges that
the Company and its Affiliates shall be entitled to an injunction from any court
of competent jurisdiction enjoining and restraining any violation of any or all
of the covenants contained in Section 7 of this Agreement by the Executive or
any of his affiliates, associates, partners or agents, either directly or
indirectly, and that such right to injunction shall be cumulative and in
addition to whatever other remedies the Company may possess.

  

8. Representations and Warranties of Executive. The Executive represents and
warrants to the Company that:

 

(a) The Executive’s employment will not conflict with or result in his breach of
any agreement to which he is a party or otherwise may be bound;

 

 

15

 



 

(b) The Executive has not violated, and in connection with his employment with
the Company will not violate, any non-solicitation, non-competition or other
similar covenant or agreement of a prior employer by which he is or may be
bound; and

 

(c) In connection with Executive’s employment with the Company, he will not use
any confidential or proprietary information that he may have obtained in
connection with employment with any prior employer.

 

9. Taxes. Anything in this Agreement to the contrary notwithstanding, all
payments required to be made by the Company hereunder to the Executive or his
estate or beneficiaries shall be subject to the withholding of such amounts
relating to taxes as the Company may reasonably determine it should withhold
pursuant to any applicable law or regulation. In lieu of withholding such
amounts, in whole or in part, the Company may, in its sole discretion, accept
other provisions for payment of taxes and withholding as required by law,
provided it is satisfied that all requirements of law affecting its
responsibilities to withhold have been satisfied.

 

10. Assignment. The Company shall have the right to assign this Agreement and
its rights and obligations hereunder in whole, but not in part, to any
corporation or other entity with or into which the Company may hereafter merge
or consolidate or to which the Company may transfer all or substantially all of
its assets, if in any such case said corporation or other entity shall by
operation of law or expressly in writing assume all obligations of the Company
hereunder as fully as if it had been originally made a party hereto, but may not
otherwise assign this Agreement or its rights and obligations hereunder. The
Executive may not assign or transfer this Agreement or any rights or obligations
hereunder.

 

11. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of California,
without regard to principles of conflict of laws.

 

12. Jurisdiction and Venue. The parties acknowledge that a substantial portion
of the negotiations, anticipated performance and execution of this Agreement
occurred or shall occur in San Diego, California, and that, therefore, without
limiting the jurisdiction or venue of any other federal or state courts, each of
the parties irrevocably and unconditionally (i) agrees that any suit, action or
legal proceeding arising out of or relating to this Agreement which is expressly
permitted by the terms of this Agreement to be brought in a court of law, shall
be brought in the courts of record of the State of California in San Diego
County or the court of the United States, Southern District of California; (ii)
consents to the jurisdiction of each such court in any such suit, action or
proceeding; (iii) waives any objection which it or he may have to the laying of
venue of any such suit, action or proceeding in any of such courts; and (iv)
agrees that service of any court papers may be effected on such party by mail,
as provided in this Agreement, or in such other manner as may be provided under
applicable laws or court rules in such courts.

 

13. Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and, upon its
effectiveness, shall supersede all prior agreements, understandings and
arrangements, both oral and written, between the Executive and the Company (or
any of its Affiliates) with respect to such subject matter. This Agreement may
not be modified in any way unless by a written instrument signed by both the
Company and the Executive. In the event of any conflict between the terms of
this Agreement, the Equity Plan and other agreements, contracts or
understandings involving the Executive, the terms of this Agreement shall
prevail and supersede all other agreements, contracts and understandings.

 



16

 

 

 

14. Survival. The respective rights and obligations of the parties under
Sections 6 through 26 hereunder shall survive any termination of the Executive’s
employment hereunder, and the expiration of the Term of Employment.

 

15. Notices. All notices required or permitted to be given hereunder shall be in
writing and shall be personally delivered by courier, sent by registered or
certified mail, return receipt requested or sent by confirmed facsimile
transmission addressed as set forth herein. Notices personally delivered, sent
by facsimile or sent by overnight courier shall be deemed given on the date of
delivery and notices mailed in accordance with the foregoing shall be deemed
given upon the earlier of receipt by the addressee, as evidenced by the return
receipt thereof, or three (3) days after deposit in the U.S. mail. Notice shall
be sent (i) if to the Company, addressed to 7911 Herschel Avenue, Suite 201, La
Jolla, California 92037, Attention: Chief Financial Officer, and (ii) if to the
Executive, to his address as reflected on the payroll records of the Company, or
to such other address as either party shall request by notice to the other in
accordance with this provision.

 

16. Benefits; Binding Effect. This Agreement shall be for the benefit of and
binding upon the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and, where permitted and
applicable, assigns, including, without limitation, any successor to the
Company, whether by merger, consolidation, sale of stock, sale of assets or
otherwise.

 

17. Right to Consult with Counsel; No Drafting Party. The Executive acknowledges
having read and considered all of the provisions of this Agreement carefully,
and having had the opportunity to consult with counsel of his own choosing, and,
given this, the Executive agrees that the obligations created hereby are not
unreasonable. The Executive acknowledges that he has had an opportunity to
negotiate any and all of these provisions and no rule of construction shall be
used that would interpret any provision in favor of or against a party on the
basis of who drafted the Agreement.

 

18. Severability. The invalidity of any one or more of the words, phrases,
sentences, clauses, provisions, sections or articles contained in this Agreement
shall not affect the enforceability of the remaining portions of this Agreement
or any part thereof, all of which are inserted conditionally on their being
valid in law, and, in the event that any one or more of the words, phrases,
sentences, clauses, provisions, sections or articles contained in this Agreement
shall be declared invalid, this Agreement shall be construed as if such invalid
word or words, phrase or phrases, sentence or sentences, clause or clauses,
provisions or provisions, section or sections or article or articles had not
been inserted. If such invalidity is caused by length of time or size of area,
or both, the otherwise invalid provision will be considered to be reduced to a
period or area which would cure such invalidity.

 

 

17

 



 

19. Waivers. The waiver by either party hereto of a breach or violation of any
term or provision of this Agreement shall not operate nor be construed as a
waiver of any subsequent breach or violation.

 

20. Damages; Attorneys Fees. Nothing contained herein shall be construed to
prevent the Company or the Executive from seeking and recovering from the other
damages sustained by either or both of them as a result of its or his breach of
any term or provision of this Agreement. In the event that either party hereto
seeks to collect any damages resulting from, or the injunction of any action
constituting, a breach of any of the terms or provisions of this Agreement, then
the party found to be at fault shall pay all reasonable costs and attorneys'
fees of the other.

 

21. Set-off. The Company shall have the right to set-off any amounts payable by
the Executive to the Company against any Base Salary or other payments by the
Company to the Executive pursuant to this Agreement; provided, however, that if
and to the extent required to comply with Section 409A of the Code, the Company
may not set-off any amount payable to the Executive that is deferred
compensation subject to Section 409A unless the amount payable by the Executive
was incurred in the ordinary course of the service relationship between the
Executive and the Company, the entire amount being set-off in any taxable year
of the Company does not exceed $5,000, and the set off is made at the same time
and in the same amount as the debt otherwise would have been due and collected
from the Executive (and/or such other requirements are met so as to avoid any
violation of Section 409A of the Code as a result of the set-off).

 

22. Section Headings. The article, section and paragraph headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.

 

23. No Third Party Beneficiary. Nothing expressed or implied in this Agreement
is intended, or shall be construed, to confer upon or give any Person other than
the Company, the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and permitted assigns, any
rights or remedies under or by reason of this Agreement.

 

24. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument and agreement.

 

25. Indemnification.

 

(a) Subject to limitations imposed by law, the Company shall indemnify and hold
harmless the Executive to the fullest extent permitted by law from and against
any and all claims, damages, expenses (including attorneys' fees), judgments,
penalties, fines, settlements, and all other liabilities incurred or paid by him
in connection with the investigation, defense, prosecution, settlement or appeal
of any threatened, pending or completed action, suit or proceeding, whether
civil, criminal, administrative or investigative and to which the Executive was
or is a party or is threatened to be made a party by reason of the fact that the
Executive is or was an officer, employee or agent of the Company, or by reason
of anything done or not done by the Executive in any such capacity or
capacities, provided that the Executive acted in good faith, in a manner that
was not grossly negligent or constituted willful misconduct and in a manner he
reasonably believed to be in or not opposed to the best interests of the
Company, and, with respect to any criminal action or proceeding, had no
reasonable cause to believe his conduct was unlawful. The Company also shall pay
any and all expenses (including attorney's fees) incurred by the Executive as a
result of the Executive being called as a witness in connection with any matter
involving the Company and/or any of its officers or directors.

 



18

 

 

 

(b) The Company shall pay any expenses (including attorneys' fees), judgments,
penalties, fines, settlements, and other liabilities incurred by the Executive
in investigating, defending, settling or appealing any action, suit or
proceeding described in this Section 26 in advance of the final disposition of
such action, suit or proceeding. The Company shall promptly pay the amount of
such expenses to the Executive, but in no event later than 10 days following the
Executive's delivery to the Company of a written request for an advance pursuant
to this Section 25, together with a reasonable accounting of such expenses.

 

(c) The Executive hereby undertakes and agrees to repay to the Company any
advances made pursuant to this Section 25 if and to the extent that it shall
ultimately be found that the Executive is not entitled to be indemnified by the
Company for such amounts.

 

(d) The Company shall make the advances contemplated by this Section 25
regardless of the Executive's financial ability to make repayment, and
regardless whether indemnification of the Indemnitee by the Company will
ultimately be required. Any advances and undertakings to repay pursuant to this
Section 25 shall be unsecured and interest-free.

 

(e) The provisions of this Section 25 shall survive the termination of the Term
of Employment or expiration of the term of this Agreement.

 

26. Compliance with Section 409A.

 

(a) General. It is the intention of both the Company and the Executive that the
benefits and rights to which the Executive could be entitled pursuant to this
Agreement comply with Section 409A of the Code and the Treasury Regulations and
other guidance promulgated or issued there under (“Section 409A”), to the extent
that the requirements of Section 409A are applicable thereto, and the provisions
of this Agreement shall be construed in a manner consistent with that intention.
If the Executive or the Company believes, at any time, that any such benefit or
right that is subject to Section 409A does not so comply, it shall promptly
advise the other and shall negotiate reasonably and in good faith to amend the
terms of such benefits and rights such that they comply with Section 409A (with
the most limited possible economic effect on the Executive and on the Company).

 

(b) Distributions on Account of Separation from Service. If and to the extent
required to comply with Section 409A, no payment or benefit required to be paid
under this Agreement on account of termination of the Executive’s employment
shall be made unless and until the Executive incurs a “separation from service”
within the meaning of Section 409A.

 

(c) 6 Month Delay for Specified Employees.

 



19

 



 

(i) If the Executive is a “specified employee”, then no payment or benefit that
is payable on account of the Executive’s “separation from service”, as that term
is defined for purposes of Section 409A, shall be made before the date that is
six months after the Executive’s “separation from service” (or, if earlier, the
date of the Executive’s death) if and to the extent that such payment or benefit
constitutes deferred compensation (or may be nonqualified deferred compensation)
under Section 409A and such deferral is required to comply with the requirements
of Section 409A. Any payment or benefit delayed by reason of the prior sentence
shall be paid out or provided in a single lump sum at the end of such required
delay period in order to catch up to the original payment schedule.

 

(ii) For purposes of this provision, the Executive shall be considered to be a
“specified employee” if, at the time of his or her separation from service, the
Executive is a “key employee”, within the meaning of Section 416(i) of the Code,
of the Company (or any Person with whom the Company would be considered a single
employer under Section 414(b) or Section 414(c) of the Code) any stock in which
is publicly traded on an established securities market or otherwise.

 

(d) No Acceleration of Payments. Neither the Company nor the Executive,
individually or in combination, may accelerate any payment or benefit that is
subject to Section 409A, except in compliance with Section 409A and the
provisions of this Agreement, and no amount that is subject to Section 409A
shall be paid prior to the earliest date on which it may be paid without
violating Section 409A.

 

(e) Treatment of Each Installment as a Separate Payment. For purposes of
applying the provisions of Section 409A to this Agreement, each separately
identified amount to which the Executive is entitled under this Agreement shall
be treated as a separate payment. In addition, to the extent permissible under
Section 409A, any series of installment payments under this Agreement shall be
treated as a right to a series of separate payments.

 

(f) Taxable Reimbursements and In-Kind Benefits. If and to the extent required
in order to comply with the requirements of Section 409A:

 

(i) Any reimbursements by the Company to the Executive of any eligible expenses
under this Agreement that are not excludable from the Executive’s income for
Federal income tax purposes (the “Taxable Reimbursements”) shall be made by no
later than the last day of the taxable year of the Executive following the year
in which the expense was incurred.

 

(ii) The amount of any Taxable Reimbursements, and the value of any in-kind
benefits to be provided to the Executive, during any taxable year of the
Executive shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year of the Executive; provided,
however, that this requirement shall not be deemed to have been violated with
respect to any arrangement for the reimbursement of medical expenses referred to
in Section 105(b) of the Code solely because the arrangement provides for the
limit on the amount of any medical expenses that may be reimbursed under such
arrangement over some or all of the period in which the reimbursement
arrangement remains in effect. The right to any Taxable Reimbursements shall not
be subject to liquidation or exchange for another benefit.

 

 



20

 

 

 

(g) No Guaranty of 409A Compliance. Notwithstanding the foregoing, the Company
does not make any representation to the Executive that the payments or benefits
provided under this Agreement are exempt from, or satisfy, the requirements of
Section 409A, and the Company shall have no liability or other obligation to
indemnify or hold harmless the Executive or any beneficiary of the Executive for
any tax, additional tax, interest or penalties that the Executive or any
beneficiary of the Executive may incur in the event that any provision of this
Agreement, or any amendment or modification thereof, or any other action taken
with respect thereto, is deemed to violate any of the requirements of Section
409A.

 

 

 

21

 



 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

 



  COMPANY:       REVEN HOUSING REIT, INC., a Colorado corporation           By:
/s/ Michael P. Soni   Name: Michael P. Soni   Title: Secretary          
EXECUTIVE:           /s/ Chad Carpenter   CHAD CARPENTER



 

 



22

 



 

 

EXHIBIT A
FORM OF RELEASE

 

RELEASE OF CLAIMS

 

1. _______________ (“Executive”), for himself and his family, heirs, executors,
administrators, legal representatives and their respective successors and
assigns, in exchange for the consideration received pursuant to Sections 6(c)
(in the case of Disability), Sections 6(e) or 6(f) (other than the Accrued
Obligations) of the Employment Agreement to which this release is attached as
Exhibit A (the “Employment Agreement”), to which the Executive would not
otherwise be entitled, and except as otherwise set forth in this Agreement, does
hereby release and forever discharge _____________________ (the “Company”), its
subsidiaries, affiliated companies, successors and assigns, and its current or
former directors, officers, employees, shareholders or agents in such capacities
(collectively with the Company, the “Released Parties”) from any and all
actions, causes of action, suits, controversies, claims and demands whatsoever,
for or by reason of any matter, cause or thing whatsoever, whether known or
unknown including, but not limited to, all claims under any applicable laws
arising under or in connection with Executive’s employment or termination
thereof, whether for tort, for breach of express or implied employment contract,
wrongful discharge, intentional infliction of emotional distress, or defamation
or injuries incurred on the job or incurred as a result of loss of employment.
Executive acknowledges that the Company encouraged him to consult with an
attorney of his choosing, and through this General Release of Claims encourages
him to consult with his attorney with respect to possible claims under the Age
Discrimination in Employment Act (“ADEA”) and that he understands that the ADEA
is a Federal statute that, among other things, prohibits discrimination on the
basis of age in employment and employee benefits and benefit plans. Without
limiting the generality of the release provided above, Executive expressly
waives any and all claims under ADEA that he may have as of the date hereof.
Executive further understands that by signing this General Release of Claims he
is in fact waiving, releasing and forever giving up any claim under the ADEA as
well as all other laws within the scope of this paragraph 1 that may have
existed on or prior to the date hereof. Notwithstanding anything in this
paragraph 1 to the contrary, this General Release of Claims shall not apply to
(i) any rights to receive any payments or benefits pursuant to Section [ ] of
the Employment Agreement, (ii) any rights or claims that may arise as a result
of events occurring after the date this General Release of Claims is executed,
(iii) any indemnification rights Executive may have as a former officer or
director of the Company or its subsidiaries or affiliated companies, (iv) any
claims for benefits under any directors’ and officers’ liability policy
maintained by the Company or its subsidiaries or affiliated companies in
accordance with the terms of such policy, and (v) any rights as a holder of
equity securities of the Company.

 

In addition, Executive hereby acknowledges and agrees that he has read and
understand Section 1542 of the Civil Code of the State of California, which
reads as follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

 

In connection with such waiver and the above releases, Executive acknowledges
that he is aware that he may hereafter discover facts in addition to or
different from those which he now knows or believes to be true, but that it is
his intention hereby to fully, finally, and forever settle and release all such
claims, matters, disputes, and differences, known or unknown, fixed or
contingent, suspected or unsuspected, except as specifically set forth in this
Agreement.  The release given herein shall be and remain in effect as full and
complete releases notwithstanding the discovery or existence of any such
additional or different facts.

 



A-1

 

 

 

Executive hereby expressly waives and relinquishes all rights and benefits under
that Section and any law or legal principle of similar effect in any
jurisdiction with respect to the Executive’s release of unknown and unsuspected
claims given in this Release. Executive have been advised by counsel and
understand the meaning and consequences of Section 1542 and his waiver of said
Section and its protections is knowing and voluntary.

 

2. Executive represents that he has not filed against the Released Parties any
complaints, charges, or lawsuits arising out of his employment, or any other
matter arising on or prior to the date of this General Release of Claims, and
covenants and agrees that he will never individually or with any person file, or
commence the filing of, any charges, lawsuits, complaints or proceedings with
any governmental agency, or against the Released Parties with respect to any of
the matters released by Executive pursuant to paragraph 1 hereof (a
“Proceeding”); provided, however, Executive shall not have relinquished his
right to commence a Proceeding to challenge whether Executive knowingly and
voluntarily waived his rights under ADEA.

 

3. Executive hereby acknowledges that the Company has informed him that he has
up to twenty-one (21) days to sign this General Release of Claims and he may
knowingly and voluntarily waive that twenty-one (21) day period by signing this
General Release of Claims earlier. Executive also understands that he shall have
seven (7) days following the date on which he signs this General Release of
Claims within which to revoke it by providing a written notice of his revocation
to the Company.

 

4. Executive acknowledges that this General Release of Claims will be governed
by and construed and enforced in accordance with the internal laws of the State
of California applicable to contracts made and to be performed entirely within
such State.

 

5. Executive acknowledges that he has read this General Release of Claims, that
he has been advised that he should consult with an attorney before he executes
this general release of claims, and that he understands all of its terms and
executes it voluntarily and with full knowledge of its significance and the
consequences thereof.

 

6. This General Release of Claims shall take effect on the eighth day following
Executive’s execution of this General Release of Claims unless Executive’s
written revocation is delivered to the Company within seven (7) days after such
execution.

 

 



              _______________, 20__



 

 



A-2

 

   

EXHIBIT B
LIMITED EXCLUSION NOTIFICATION

 

 

THIS IS TO NOTIFY you in accordance with Section 2872 of the California Labor
Code that the foregoing Agreement between you and the Company does not require
you to assign or offer to assign to the Company any invention that you developed
entirely on your own time without using the Company’s equipment, supplies,
facilities or trade secret information except for those inventions that either:

 

1.             Relate at the time of conception or reduction to practice of the
invention to the Company’s business, or actual or demonstrably anticipated
research or development of the Company; or

 

2.             Result from any work performed by you for the Company.

 

To the extent a provision in the foregoing Agreement purports to require you to
assign an invention otherwise excluded from the preceding paragraph, the
provision is against the public policy of this state and is unenforceable.

 

This limited exclusion does not apply to any patent or invention covered by a
contract between the Company and the United States or any of its agencies
requiring full title to such patent or invention to be in the United States.

 

I ACKNOWLEDGE RECEIPT of a copy of this notification.

 

 



Dated: March 4, 2013 CHAD CARPENTER               /s/ Chad Carpenter   Employee
Signature

 



B-1

 

 

 

 

 

 

